Citation Nr: 0201158	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-01 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased evaluation for the service-
connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a November 1999 rating 
decision, the RO determined that the claim of entitlement to 
service connection for pes planus was not well-grounded, and 
the RO granted a separate, compensable, initial 10 percent 
evaluation for arthritis of the left knee, in addition to the 
existing 10 percent evaluation for chondromalacia of that 
knee.  The veteran disagreed with the denial of service 
connection for pes planus and disagreed with the initial 10 
percent evaluation assigned for arthritis and the denial of 
an increased evaluation in excess of 10 percent for the 
existing evaluation for chondromalacia.  A statement of the 
case (SOC) as to the denial of service connection for pes 
planus was issued in January 2000.  In a written statement 
received October 30, 2000, the veteran declared that he 
developed flat feet in service as a result of wearing combat 
boots.  

REMAND

Following the November 1999 denial of the claim of 
entitlement to service connection for pes planus, the veteran 
disagreed with that determination, and the RO issued a 
statement of the case (SOC) on that issue in January 2000.  
The written declaration of October 30, 2000, submitted within 
the one-year appeal period following the November 1999 rating 
decision which denied service connection for pes planus, 
constitutes a timely appeal.  38 C.F.R. §§ 20.200, 20.202 
(2001).  

However, the Board notes that the RO denied service 
connection for pes planus on the basis that the claim was not 
well-grounded.  The claim must be readjudicated under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), as that enactment eliminated 
consideration of whether a claim is well grounded.  The 
analysis the RO used in its rating decision is no longer 
applicable.  The claim must be adjudicated on the merits.  
The evidence associate with the claims file at this time does 
not support adjudication on the merits, and remand to the RO 
for further development is required prior to further Board 
consideration of the appeal.  

In a statement dated December 26, 1999, and received by VA on 
January 3, 2000, the veteran expressed disagreement with the 
compensation for his left knee.  When the veteran has 
expressed disagreement following a rating decision, the RO 
must issue a statement of the case (SOC) on that issue.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.28 (2001); see 
also Manlincon v. West, 12 Vet. App. 238 (1999) (holding that 
where the veteran has expressly stated his disagreement with 
a prior decision, the Board must remand this matter for 
issuance of an SOC).  No SOC addressing the evaluation 
assigned for the service-connected left knee disabilities is 
on file.  Therefore, the claim is remanded to the RO for such 
action.


Accordingly, the appeal is remanded for the following action:

1.  The RO should furnish to the veteran 
and his representative an appropriate SOC 
addressing the matter of an increased 
evaluation for the left knee disabilities 
(chondromalacia and arthritis).    

2.  The RO should advise the veteran of 
the enactment of the VCAA, and of VA 
duties regarding this claim under that 
act. The RO should conduct any 
appropriate development, including 
affording the veteran the opportunity to 
submit post-service or pre-service 
clinical or other records which might be 
relevant to establish his claim.  The RO 
should consider whether a medical 
examination or medical opinion is 
"necessary" for adjudication of the 
claim under current law.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again fully 
review the record and take appropriate 
adjudicatory action.  If any benefit in 
appellate status  remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).   An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to the in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



